Case: 1:20-cr-00004-JRA Doc #: 7 Filed: 01/02/20 1 of 4. PagelD #: 12

IN THE UNITED STATES DISTRICT COURT. |
FOR THE NORTHERN DISTRICT OF OHIO.)
EASTERN DIVISION HPVEL Aa

 

UNITED STATES OF AMERICA, ) INDICTMENT
)
Plaintiff, ) oe
1:20 ¢R 004°"
V. ) CASE NO. °
) Title 21, United States Code,
RAFAEL MOORE, ) Sections 841(a)(1), (b)(1)(B),
) and 846; Title 18, United States
Defendant. ) Code, Sections 922(g)(1), |
) 924(a)(2), and (c)(1)(A)@)

COUNT 1 JUDGE A AN MS

(Conspiracy to Possess with Intent to Distribute Controlled Substances,
21 U.S.C. § 846)

 

The Grand Jury charges:

1. From on or about December 1, 2019 to on or about December 18, 2019, in the
Northern District of Ohio, Eastern Division, Defendant RAFAEL MOORE and others, known
and unknown to the Grand Jury, did knowingly, and intentionally combine, conspire,
confederate, and agree to gether and with each other, and with diverse others known and
unknown to the Grand Jury, to possess with the intent to distribute more than 500 grams of a
mixture and substance containing a detectable amount of cocaine, a Schedule II controlled
substance; and more than 28 grams of a mixture and substance containing a detectable amount of
cocaine base (“crack”), in violation of Title 21, United States Code, Sections 841(a)(1) and
(b)(1)(B).

All in violation of Title 21, United States Code, Section 846.
Case: 1:20-cr-00004-JRA Doc #: 7 Filed: 01/02/20 2 of 4. PagelD #: 13

COUNT 2
(Possession with Intent to Distribute Cocaine, 21 U.S.C. §§ 841(a)(1) and (b)(1)(B)

The Grand Jury further charges:

2. On or about December 18, 2019, in the Northern District of Ohio, Eastern Division,
Defendant RAFAEL MOORE did knowingly and intentionally possess with intent to distribute
more than 500 grams of a mixture and substance containing a detectable amount of cocaine, a
Schedule II controlled substance, in violation of Title 21, United States Code, Sections 841(a)(1)
and (b)(1)(B).

COUNT 3
(Possession with Intent to Distribute Cocaine Base (“Crack”), 21 U.S.C. §§ 841(a)(1) and

(b)(1)(B))
The Grand Jury further charges:
3. On or about December 18, 2019, in the Northern District of Ohio, Eastern Division,
Defendant RAFAEL MOORE did knowingly and intentionally possess with intent to distribute
more than 28 grams of a mixture and substance containing a detectable amount of cocaine base
“crack”), a Schedule II controlled substance, in violation of Title 21, United States Code,
Sections 841(a)(1) and (b)(1)(B).

COUNT 4
(Felon in Possession of Firearms and Ammunition, 18 U.S.C. §§ 922(g)(1) and 924(a)(2))

The Grand Jury further charges:

4. On or about December 18, 2019, in the Northern District of Ohio, Eastern
Division, Defendant RAFAEL MOORE, knowing he had previously been convicted of crimes
punishable by imprisonment for terms exceeding one year, those being: Trafficking, a felony of
the fourth degree, on or about March 20, 2009, in Case Number CR-08-517412-A, and Menacing

by Stalking, a felony of the fourth degree, on or about December 12, 2016, in Case Number CR-
Case: 1:20-cr-00004-JRA Doc #: 7 Filed: 01/02/20 3 of 4. PagelD #: 14

16-606541-A, all in the Cuyahoga County Court of Common Pleas, knowingly possessed in and
affecting interstate commerce firearms, to wit: a Ruger LCP, .380 caliber handgun, bearing serial
number 373-90952, and ammunition, and a Springfield Armory XD-S .45 caliber handgun,
bearing serial number S3275109, and ammunition, said firearms and ammunition having been
shipped and transported in interstate commerce, in violation of Title 18, United States Code,
Sections 922(g)(1) and 924(a)(2).

COUNT 5
(Possession of a Firearm in Furtherance of a Drug Trafficking Crime, 18 U.S.C.

§ 924(c)(1)(A)G)
The Grand Jury further charges:

5. On or about December 18, in the Northern District of Ohio, Eastern Division,
Defendant RAFAEL MOORE did knowingly possess a firearm in furtherance of drug trafficking
crimes for which he may be prosecuted in a court of the United States, to wit: Conspiracy to
Distribute and to Possess with Intent to Distribute Controlled Substances, and Possession with
Intent to Distribute Controlled Substances, in violation of Title 21, United States Code, Sections
841(a)(1), (b)(1)(B) and 846, as charged in Counts 1 through 3 of this Indictment, in violation of
Title 18, United States Code, Section 924(c)(1)(A)Q).

FORFEITURE
The Grand Jury further charges:

6. For the purpose of alleging forfeiture pursuant to Title 21, United States Code,
Section 853; Title 18, United States Code, Section 924(d)(1); and Title 28, United States Code
Section 2461(c), the allegations of Counts 1 - 5 are incorporated herein by reference. As a result
of the foregoing offenses, Defendant RAFAEL MOORE, shall forfeit to the United States any

and all property constituting or derived from any proceeds he obtained directly or indirectly as a

 
Case: 1:20-cr-00004-JRA Doc #: 7 Filed: 01/02/20 4 of 4. PagelD #: 15

result of such violations; any and all of his property used or intended to be used in any manner or
part to commit or to facilitate the commission of such violations; and, any and all firearms and
ammunition involved in or used in the commission of such violations; including, but not limited

to, the following:

a. a Ruger LCP, .380 caliber handgun, bearing serial number 373-90952, with
ammunition; and,

b. a Springfield Armory XD-S .45 caliber handgun, with ammunition.

A TRUE BILL.

Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government

Act of 2002.
